             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00052-MR-WCM


ROBERT V. WILKIE,                )
                                 )
                   Plaintiff,    )
                                 )
          vs.                    )            ORDER
                                 )
NATIONSTAR MORTGAGE LLC          )
d/b/a MR COOPER MORTGAGE LLC, )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Plaintiff’s “Notice of Motion

and Motion to Compel Nationstar Mortgage into Producing a Response to

Notice of Error Letter Pursuant to 12 CFR § 1024.35” [Doc. 33] and

the Plaintiff’s “Notice of Motion and Motion to Dismiss Plaintiff’s Motion

to Compel; Nationstar Responded” [Doc. 36].

     The pro se Plaintiff moves to “dismiss” the Motion to Compel that he

filed against the Defendant on July 24, 2019. [Docs. 33, 36]. For cause

shown, the Plaintiff’s Motion to Compel will be denied as moot.

       IT IS, THEREFORE, ORDERED that the Plaintiff’s “Notice of

Motion and Motion to Dismiss Plaintiff’s Motion to Compel; Nationstar

Responded” [Doc. 36] is hereby GRANTED, and the Plaintiff’s “Notice of

Motion and Motion to Compel Nationstar Mortgage into Producing a
Response   to Notice   of   Error Letter         Pursuant   to   12   CFR   §

1024.35” [Doc. 33] is hereby DENIED AS MOOT.



    IT IS SO ORDERED.
                            Signed: October 7, 2019




                                     2
